RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2257-19

S.S.,1

          Plaintiff-Respondent,

v.

B.G.,

     Defendant-Appellant.
_______________________

                   Argued May 24, 2021 – Decided June 22, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Sussex County,
                   Docket No. FV-19-0215-20.

                   John M. Breslin argued the cause for appellant (Oller &
                   Breslin, LLC; John M. Breslin, on the brief).

                   Colleen M. Cunningham argued the cause for
                   respondent (Legal Services of Northwest New Jersey,
                   attorneys; Colleen M. Cunningham, on the brief).

PER CURIAM

1
    We use initials to protect the confidentiality of the victim. R. 1:38-3(c)(12).
      Defendant B.G. appeals from the December 23, 2019 final restraining

order (FRO) entered against him in favor of plaintiff S.S. pursuant to the

Prevention of Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35. He

challenges the FRO on procedural grounds only, arguing the trial court violated

his due process rights by failing to inform him of his right to counsel or the

consequences that could result from an FRO. Having reviewed the record in

light of the applicable legal principles, we discern no due process violation and

affirm.

      We glean these facts from the record. On November 19, 2019, plaintiff

obtained a temporary restraining order (TRO) against defendant based on a

domestic violence complaint alleging harassment. The complaint, which was

amended on December 6, 2019, alleged that after the parties ended their dating

relationship in September 2019, for the following two months, defendant

engaged in a course of harassing behavior by following plaintiff, telephoning

plaintiff, and using social media applications to contact plaintiff after she

repeatedly told him to leave her alone.       The harassing conduct included

defendant calling plaintiff ninety-eight times on November 2 and 3, 2019;

following her to and from work on November 19, 2019; creating two fake social



                                                                           A-2257-19
                                       2
media accounts to try to make contact with her on November 19, 2019; and

threatening to kill himself in October 2019 if she did not talk to him.

      On December 12, 2019, the first listing of the case since the issuance of

the TRO, the parties appeared in court for an FRO hearing. Prior to the calendar

call, the trial court provided the litigants, defendant included, with thorough and

comprehensive preliminary instructions. Specifically, the court informed the

litigants that while "domestic violence cases are serious cases . . . . [t]hey are

not criminal cases" but rather "civil cases." The court explained that "because

domestic violence cases are civil cases, the [c]ourt can[not] appoint a lawyer to

represent either a plaintiff or a defendant." The court continued:

            However, both parties have a right to obtain an attorney
            if they so choose. And because domestic violence cases
            are serious matters, and they can be complex, and if a[n
            FRO] is issued against a defendant, the consequences
            to the professional and personal right[s] against
            someone who has a[n FRO] against them can be
            significant and long standing. It is often to the parties'
            interest to consider getting an attorney or retaining an
            attorney to represent you.

      To that end, the court specifically notified all litigants that "[i]f this [was]

the first time your case [was] listed for court, and you want an opportunity to

consult with an attorney, let me know when your case is called, and I will give

[a] brief continuance in order to do that." The court further stated:


                                                                               A-2257-19
                                         3
           I also want to alert you to the information we have
           available in the courthouse pertaining to the lawyer
           referral service. Sussex County Bar Association also
           has a reduced-fee program. We have information
           available about this program. And Legal Services of
           New Jersey, as well. So if you need any of that
           information, please let a staff member or sheriff's
           officer know and we'll get that . . . information to you.

     The judge also told the litigants about the "consequences" of having an

FRO issued against them as follows:

                 First, a[n FRO] will . . . remain in effect until
           further order of the [c]ourt.

                  Second, you will be unable to have any contact
           with the victim, including not being able to go to where
           that individual lives or works.

                 Third, you will be fingerprinted, photographed
           and . . . listed on the New Jersey Domestic Violence
           Registry, which is a registry of the names of individuals
           against whom a[n FRO] has been issued, and that's
           maintained by the Administrative Office of the Courts.

                [Fourth, y]ou will be fined. Minimum is $50; the
           maximum is [$500].

                 [Fifth, y]ou will be . . . prohibited from
           possessing any type of weapon and most especially a
           gun of any type.

                [Sixth, y]ou may be required to attend and
           complete a batterer's intervention program. You may
           also be required to attend a substance abuse,
           psychological evaluation or psychiatric evaluation, and

                                                                       A-2257-19
                                      4
            you'll be required to follow the recommendations that
            follow from those evaluations.

                  ....

                 [Seventh, y]ou may be restricted from returning
            to your residence or could experience other housing
            consequences.

                   [Eighth, y]ou may be ordered to pay financial
            relief, which might include medical bills stemming
            from the act of domestic violence . . . or attorney's fees.

                   [Ninth,     t]here  could      be    immigration
            consequences, as well. Your ability to travel into and
            outside of the United States may be affected. Your
            ability to obtain some professional licenses [or] certain
            jobs may also be affected.

                  ....

            [Tenth,] a violation of a . . . no-contact provision[] in
            a[n FRO] is a crime for which a defendant could be
            arrested and charged criminally.

                  Now this . . . is not an exhaustive list of the
            consequences you may experience in your case. These
            are examples that I've provided you with to consider.

      After reiterating that a litigant whose case was listed for "the first time"

would be "grant[ed] an adjournment" to "consult or retain an attorney," the court

called the cases individually. When this case was called, plaintiff's counsel

represented to the court that she was just retained and requested an adjournment

to prepare the case. Defendant, who was unrepresented, made no requests of the

                                                                            A-2257-19
                                        5
court. The court granted the adjournment and relisted the case for December

23, 2019.

        When the parties returned to court on December 23, 2019, prior to the

calendar call, the court repeated the exhaustive preliminary instructions

provided on December 12, 2019. When this case was called, both plaintiff and

defendant indicated they were ready to proceed to trial. As a result, the court

assigned the case to a different trial judge who, prior to proceeding with the

hearing, confirmed that defendant was "proceeding . . . without being

represented by counsel."

        During the hearing, plaintiff testified about the parties' dating

relationship,2 the circumstances of the break-up, and the aftermath of the break-

up.    Plaintiff recounted the incidents referenced in her domestic violence

complaint in detail and explained that defendant's "obsessive" behavior "really

scares [her]."     In turn, defendant admitted that his behavior constituted

"harassment" for which he "apologize[d]," but stated that he had no intention of

harming plaintiff. At the conclusion of the hearing, the judge credited plaintiff's

testimony and determined that defendant's "course of alarming conduct"

established the predicate act of harassment under the PDVA. See N.J.S.A.


2
    The parties were college students.
                                                                             A-2257-19
                                         6
2C:25-19(a)(13). Further, plaintiff's fear convinced the judge that "there [was]

a need" for an FRO. Accordingly, the judge entered an FRO against defendant.

See Silver v. Silver, 387 N.J. Super. 112, 125-26 (App. Div. 2006) (requiring

judges adjudicating domestic violence complaints to first "determine whether

the plaintiff has proven, by a preponderance of the credible evidence, that one

or more of the predicate acts set forth in N.J.S.A. 2C:25-19a has occurred" and

then determine "whether the court should enter a restraining order that provides

protection for the victim").

      In this ensuing appeal, defendant, who is now represented by counsel,

contends his "waiver of his right to be represented by counsel" at the FRO

hearing "was not clear and knowing and a violation of his due process rights."

Relying on D.N. v. K.M., 429 N.J. Super. 592 (App. Div. 2013), he argues both

judges "neglected to adequately question [him] of his right to counsel" and he

"was not given the opportunity to make an informed decision[] when he decided

to proceed and represent himself." Additionally, he asserts "there was no voir

dire" to ascertain "whether he understood the potential consequences and how

they could negatively affect his rights should the court find an act of domestic

violence was committed."




                                                                          A-2257-19
                                       7
      Our Supreme Court has explained that "ordinary due process protections

apply in the domestic violence context, notwithstanding the shortened time

frames for conducting a final hearing that are imposed by the statute ." J.D. v.

M.D.F., 207 N.J. 458, 478 (2011) (citations omitted). In D.N., we recognized

that the right to seek counsel is an important due process right that affords

defendants "a meaningful opportunity to defend against a complaint in domestic

violence matters . . . ." 429 N.J. Super. at 606. In that regard, we held that while

due process does not require the appointment of counsel for indigent defendants

in a domestic violence proceeding, due process does require that defendants

understand their right to retain counsel and are afforded a reasonable opportunity

to do so.   Id. at 606-07.    However, "[s]uch determinations are often fact-

sensitive." Id. at 606.

      To that end, in D.N., we found that the defendant on a cross-complaint

alleging domestic violence relinquished her right to seek counsel where the trial

judge "adequately questioned [her] regarding her decision to decline the

opportunity to obtain legal representation." Id. at 607. There, the trial judge

asked D.N. (1) whether she wanted the opportunity to obtain counsel, pointing

out that the opposing party was represented; (2) whether she understood what

would happen if a final restraining order was entered against her; and (3)


                                                                              A-2257-19
                                         8
whether she knew that the consequences of an FRO included the imposition of

civil penalties, entry in the domestic violence registry, and fingerprinting. Ibid.

The judge also advised D.N. that "she could request an adjournment to consult

with an attorney, or to prepare for the final hearing." Ibid.

      D.N. chose to proceed without representation despite the judge's

advisement. Ibid. Given the judge's advice, we held that D.N.'s waiver of her

right to seek counsel was clear and knowing.          Ibid.     We held that "the

requirements defined for a criminal defendant's knowing and voluntary waiver

of counsel" does not apply to a domestic violence case. Id. at 608. We noted

that D.N.'s "ill-founded" confidence was "not a basis to conclude the court

erred." Id. at 607.

      Here, defendant was present during two separate calendar calls during

which the court explained to the domestic violence litigants in painstaking detail

their right to retain counsel and the consequences of the entry of an FRO. The

litigants were specifically informed that an adjournment of the case would be

granted to obtain counsel particularly at the first listing of the case and were

referred to the lawyer referral service and other programs available at the

courthouse for information. Defendant never requested an opportunity to retain

counsel nor sought a postponement despite witnessing plaintiff's counsel obtain


                                                                             A-2257-19
                                        9
an adjournment to prepare the case. Further, when questioned by the trial judge,

defendant confirmed that he was prepared to proceed without representation.

      On this record, we conclude that defendant understood his right to retain

counsel but knowingly and voluntarily waived his right to do so despite being

informed of the consequences of an FRO being entered against him. In D.N.,

we found a knowing and voluntary waiver of counsel based on the judge's

individual "examination of D.N." Id. at 600. However, contrary to defendant's

contention, we did not require it. Here, we are satisfied defendant was accorded

the "requirements of due process." Id. at 608-09.

      Affirmed.




                                                                          A-2257-19
                                      10